Citation Nr: 1309647	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to April 1956.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board for additional development in November 2012, after being remanded by the United States Court of Appeals for Veterans claims in April 2012 following an October 2011 Board decision.  

Although a review of the record shows the appellant's attorney provided a statement in support of the appeal and copies of internet source literature in February 2013 without waiver of Agency of Original Jurisdiction (AOJ) consideration, the Board finds the information provided is either redundant or not pertinent to the present appeal.  38 C.F.R. § 20.1304 (2012).  It is significant to note that the internet source literature provided, including information from the Environmental Protection Agency, addresses the health effects of cobalt exposure and the increased risk of cancer but does not indicate a known association with metastatic sinus cancer nor, specifically, any such increased risk of cancer with Grenz ray treatments.  The cobalt therapy relationship to the Veteran's metastatic sinus cancer theory and a review of the applicable medical literature was previously addressed by the medical evidence of record and considered in the December 2012 supplemental statement of the case.

In May 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran denied in June 2007 as a result of metastatic sinus cancer. 

2.  The preponderance of the evidence shows that metastatic sinus cancer was not caused by any incident of service and was not manifested to a compensable degree within one year following separation from service.

3.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death and the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in September 2007.

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of the Veteran's death, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board finds that the notice provided in this case satisfied the provisions of 38 U.S.C.A. § 5103(a) and that the appellant has demonstrated actual knowledge of the conditions for which the Veteran was service-connected at the time of his death prior to December 2012 adjudication of her claim.  Any deficiency in the September 2007 notice was cured by the subsequent adjudication of the claim.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the appellant's claim.  Although the appellant's attorney asserted that the medical opinion obtained in December 2012 was inadequate, the Board finds the attorney inaccurately represented the examiner as stating the literature did not support a relationship between cobalt treatment and the development of cancer when it was actually stated that it did not support the claim that it caused or contributed to the Veteran's metastatic sinus cancer.  The Board further finds the development as requested upon remand in October 2010, April 2012, and November 2012 has been substantially completed.  A medical opinion was obtained in December 2012 by an examiner other than the October 2010 VA examiner and the provided report addressed the rationale for the opinion and discussed the evidence provided by the Veteran's daughter.  There has been compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consideration of the appellant's claims.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2012).  

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2012).  

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

Service connection can be granted for certain diseases, including malignant tumors, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

The pertinent evidence of record shows that the Veteran died in June 2007.  The certificate of death listed the immediate cause of death as metastatic sinus cancer.  At the time of his death service, connection was established for severe atopic dermatitis of the lower extremities with superimposed tension state, rated 50 percent; hearing loss, rated 50 percent; and tinnitus, rated 10 percent.  A total rating based upon individual unemployability as a result of service-connected disability (TDIU) was established, effective January 29, 2004.  

The appellant contends that the Veteran's metastatic sinus cancer was due to treatments he received for atopic dermatitis, to include Grenz rays, cobalt treatments, PHisoHex baths, and steroidal treatments.  In statements in support of her claim, she reported that the Veteran began cobalt treatments in the late 1960s which continued until the mid-1970s, that his topical ointment and cream treatment began in 1962 and continued through the 1990s, and that his Prednisone therapy began in the 1970s and continued through the 1990s.  

The Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnosis of metastatic sinus cancer.  

VA medical records dated from November 1970 to June 1972 indicate treatment of the Veteran's service-connected atopic dermatitis with PHisoHex baths, Grenz ray treatments, and steroidal treatments.  A November 1970 report noted treatment with a private physician over the past year and that his atopic dermatitis prognosis was variable but may be kept under control with topical medications.  It was also noted he had been receiving Grenz rays which he felt aggravated his eruptions.  A December 1970 hospital discharge report noted he received treatment including PHisoHex baths during his 17-day admission and that his eruptions had gradually subsided.  He was discharged and provided prescription medications.

Private medical records dated in February 2004 noted the Veteran had a past medical history including a diagnosis of a severe fungal infection to the feet during military service.  It was noted he was hospitalized and underwent cobalt and prednisone treatments from a private physician at the Eastern Maine Medical Center.  

An August 2004 VA skin diseases examination noted treatment of the Veteran's atopic dermatitis of the feet with radiation.  There was no indication of a malignant or benign neoplasm at that time.

Private treatment records dated in April 2007 indicate complaints of mild post nasal drip.  In May 2007, the Veteran developed swelling around his right eye which watered more than usual.  The treating physician felt he was affected by allergies.  In June 2007, the Veteran was treated for a bulging right eye and later diagnosis of a right maxillary and ethmoid sinus tumor was provided which the physician opined was most likely a squamous cell carcinoma given the Veteran's prior history of smoking.

In a brief October 2008 VA medical opinion, Dr. E. P., the examiner, found that it was at least as likely as not that the Veteran's metastatic sinus cancer was related to his atopic dermatitis.  The rationale was that the Veteran was treated for atopic dermatitis with steroids for prolonged periods of time and that chronic use of steroids could predispose someone to the development of cancer.  However, in December 2008, the same physician found no indication of steroid therapy for a skin condition upon review of the available VA records.  The examiner concluded that if the Veteran's file contained the complete pharmacy treatment he received from VA for his skin disability, then it was less likely as not that his sinus cancer was related to his service-connected atopic dermatitis.

In April 2009, the Veterans private physician, Dr. J.V.H., opined that the Grenz ray radiation applied to the Veteran's face and sinus area may have been a contributing cause of his sinus cancer.  The physician found it quite interesting that the Veteran developed a rare tumor in the area where he had radiation therapy even though Grenz ray treatment is not considered to be highly penetrating.  The physician further opined that, while he was not certain causality could ever be proven, it was highly suspicious that the Veteran's radiation therapy may have contributed to his risk of a rare cancer in his sinus area.  

In a September 2009 VA medical opinion, Dr. E. P. opined that it was less likely as not that the Veteran's sinus cancer was related to treatment for his service-connected atopic dermatitis and further opined that the Veteran's treatment for atopic dermatitis did not contribute to his death.  The rationale was that Grenz rays and topical treatments were not known to contribute or cause metastatic sinus cancer.  The examiner explained that Grenz rays were X-rays of long wavelength and low energy that possessed limited penetration.  It was further stated that Grenz rays were considered "soft" X-rays with energy between that of conventional roentgen rays and ultraviolet light.  The examiner asserted that Grenz rays were almost entirely absorbed in the first two millimeters of skin and were not associated with causing sinus cancer.

At a May 2010 hearing before the Board, the appellant's daughter, a nurse by occupation, testified that the Veteran had taken PHisoHex baths for his dermatitis for 10 to 15 years.  She reported that PHisoHex had been shown to cause neurological problems and brain cancer through systemic absorption and was later taken off the market.  She also stated that the Veteran had received steroidal Prednisone treatments in both oral form and injections for his dermatitis for at least 10 years.  She further testified that he had taken cobalt treatments in the 1960s for atopic dermatitis.

In October 2010, the Board remanded the appellant's claim for an opinion as to whether the Veteran's PHisoHex baths, cobalt treatments, and steroidal treatments for his service-connected atopic dermatitis contributed to his death.  Pursuant to that remand, in October 2010, Dr. E. P. opined that it was less likely as not that the Veteran's metastatic sinus cancer was related to treatment for his service-connected atopic dermatitis.  The examiner opined that Grenz rays (cobalt), PHisoHex baths, and topical treatments were not known to contribute to or cause metastatic cancer and opined that there was no medical nexus between the Veteran's treatments for his service-connected atopic dermatitis and the onset of sinus cancer or metastatic sinus cancer.  The rationale provided, similar to the same physician's September 2009 opinion, was that Grenz rays were X-rays of long wavelength and low energy that possessed limited penetration, that Grenz rays were considered "soft" X-rays with energy between that of conventional roentgen rays and ultraviolet light, that Grenz rays were almost entirely absorbed in the first 2 millimeters of skin, and that they were not associated with causing sinus cancer.

The April 2012 Joint Motion for Remand agreed that the October 2010 VA medical opinion was inadequate because the examiner did not discuss evidence from the Veteran's daughter that the Veteran had injected or orally taken prednisone for treatment of his dermatitis for over 10 years and that the examiner did not discuss steroidal treatments.  The Board remanded the case in November 2012 with instructions including to schedule a VA examiner, other than the examiner who provided the October 2010 VA medical opinion, to review the Veteran's complete file, including all VA and private medical records, and determine whether the Veteran's PHisoHex baths, cobalt treatments, or steroidal treatments for his service-connected atopic dermatitis caused or contributed to his death.  The examiner was requested to provide the rationale, with citation to relevant medical findings, for the opinion provided and to provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any PHisoHex baths, cobalt treatments, or steroidal treatments for atopic dermatitis caused or contributed to the Veteran's metastatic sinus cancer.  The examiner was instructed to acknowledge and discuss any lay evidence of a continuity of symptomatology, to specifically include the Veteran's daughter's report that the Veteran injected or orally took prednisone for treatment of his dermatitis for over 10 years.

In a December 2012 VA medical opinion, the examiner, R.P., a physician assistant, reviewed the Veteran's claims file and found that there was no evidence that PHisoHex baths, cobalt treatments, or steroid treatments for atopic dermatitis caused or contributed to the Veteran's metastatic sinus cancer.  It was noted that there was no reasonable support in the medical literature for those claims.  The examiner also found that there was no evidence in the medical record to support the report of the Veteran's daughter that he took injected or oral Prednisone treatment for over ten years and that, in any case, Prednisone was not a likely cause of metastatic sinus cancer.  The Veteran's post-service employment in the paper making industry which exposed him to many dangerous chemicals was the most likely cause of his metastatic sinus cancer.

Based upon the evidence of record, the Board finds that the Veteran's metastatic sinus cancer was not caused by any incident of service, that a malignant tumor was not manifested to a compensable degree within one year following his separation from service, and therefore that a service-connected disability is not shown to have caused or contributed materially or substantially to his death, and that the cause of his death is not otherwise related to service.  The September 2009, October 2010, and December 2012 VA opinions are found to be persuasive.  In September 2009, Dr. E. P. opined that it was less likely as not that the Veteran's sinus cancer was related to treatment for his service-connected atopic dermatitis and that treatment for atopic dermatitis did not contribute to his death.  In October 2010, Dr. E. P. further opined that there was no medical nexus between the Veteran's treatments for his service-connected atopic dermatitis and the onset of sinus cancer or metastatic sinus cancer.  The examiner's opinions are shown to have been based on the rationale that Grenz rays (cobalt), PHisoHex baths, and topical treatments are not known to contribute to or cause metastatic cancer.  The examiner explained that Grenz rays were X-rays of long wavelength and low energy that possessed limited penetration and were considered "soft" X-rays with energy between that of conventional roentgen rays and ultraviolet light.  The examiner asserted that Grenz rays were almost entirely absorbed in the first 2 millimeters of skin and that they were not associated with causing sinus cancer.  

Similarly, the December 2012 VA examiner reviewed the Veteran's claims file and found that there was no evidence that PHisoHex baths, cobalt treatments, or steroid treatments for atopic dermatitis caused or contributed to his metastatic sinus cancer.  The examiner noted that a review of medical literature revealed no reasonable support for the claims as to a nexus between metastatic cancer and the Veteran's PHisoHex baths, cobalt treatments, or steroid treatments for atopic dermatitis.  The examiner also found that there was no evidence in the medical record to support the report of the Veteran's daughter that he took injected or oral Prednisone treatment for over ten years, but that assuming it were true, that his Prednisone treatment was not a likely cause of his metastatic sinus cancer.  In fact, the examiner found the Veteran's post-service employment in the paper making industry and post-service exposure to many dangerous chemicals was the most likely cause of his metastatic sinus cancer.  The September 2009, October 2010, and December 2012 VA opinions are shown to have been based upon thorough reviews of the applicable medical literature and the claims file, including private and VA medical records indicating treatment of the Veteran's service-connected atopic dermatitis, and to have considered the statements and testimony of the appellant and her daughter.  

The Board recognizes the contention of the appellant that the Veteran's metastatic sinus cancer was due to the treatments he received for his service-connected atopic dermatitis, to include Grenz rays, cobalt treatments, PHisoHex baths, and steroidal treatments.  As a layperson, however, the appellant is not competent to give an opinion on causation or aggravation of a medical condition.  Questions as to a relationship to service for metastatic sinus cancer are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, and the appellant's statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).

The Board has considered the October 2008 VA medical opinion of Dr. E.P. that it was at least as likely as not that the Veteran's metastatic sinus cancer was related to atopic dermatitis based on the rationale that the Veteran was treated for atopic dermatitis with steroids for prolonged periods of time and that chronic use of steroids could predispose someone to the development of cancer.  It is significant to note, however, that the opinion was supported, in part, by a speculative rationale that the chronic use of steroids could predispose someone to the development of cancer.  In a December 2008 addendum Dr. E. P. found no indication of steroid therapy for a skin condition upon review of the available VA records, but medical records dated from November 1970 to June 1972 that were added later to the claims file indicate treatment of the Veteran's service-connected atopic dermatitis with steroidal treatments.  The December 2012 VA examiner found that there was no evidence in the medical record to support the report of the Veteran's daughter that the Veteran took injected or oral Prednisone treatment for over ten years, but that even assuming he did such treatment was not a likely cause of his metastatic sinus cancer.  

The Board has also considered the April 2009 private medical opinion that the Grenz ray radiation treatment to the Veteran's face and sinus area may have been a contributing cause of his sinus cancer.  Although the physician found it quite interesting that the Veteran developed a rare tumor in the area where he had radiation therapy and highly suspicious that it "may" have contributed to his risk of a rare cancer in his sinus area, it was also specifically noted that Grenz ray treatment was not considered to be highly penetrating and that he was not certain causality could ever be proven.  The Board finds that opinion to be too equivocal and unsupported by medical or scientific rationale to be of any probative value.  Medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship). 

The Board also notes that VA does not have a treating physician rule which would afford greater weight to the opinion of a veteran's treating physician over the opinion of other physicians.  Winsett v. West, 11 Vet. App. 420 (1998); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Williams v. Brown, 4 Vet. App. 270 (1993) (nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals).  However, a private medical opinion may not be discounted solely because the opining physician did not review the claims file.  Further, the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, the Board has considered the opinion of the appellant's daughter, who is a nurse by occupation, that her father had taken PHisoHex baths for his dermatitis for 10 to 15 years and that PHisoHex had been shown to cause neurological problems and brain cancer through systemic absorption.  Although she is competent to provide those opinions, she has identified no medical or scientific in support of the opinion that there was any evidence of a known association between PHisoHex baths and metastatic sinus cancers.  Consequently, the Board finds the opinion of the appellant's daughter warrants a lesser degree of probative weight than the September 2009, October 2010, and December 2012 VA medical opinions which found that there was not a relationship between PhisoHex and the Veteran's cancer.

The Veteran's service treatment records do not indicate evidence of sinus cancer and post-service medical records are negative for any evidence of metastatic sinus cancer until many years after his separation from active service.  While the evidence shows that the Veteran received treatment for his service-connected atopic dermatitis, the preponderance of the evidence is against a finding that the metastatic sinus cancer that caused the his death was incurred in or aggravated by service.  The September 2009, October 2010, and December 2012 VA opinions demonstrate that it is less likely as not that the Veteran's sinus cancer was related to treatment for his service-connected atopic dermatitis, that treatment for atopic dermatitis did not cause or contribute to the Veteran's death, and that there is no medical nexus between the Veteran's treatments for his service-connected atopic dermatitis and the onset of sinus cancer or metastatic sinus cancer.  Additionally, the December 2012 examiner found that the Veteran's post-service employment in the paper making industry and exposure to many dangerous chemicals in that occupation was the most likely cause of his metastatic sinus cancer.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death is related to his service.  The persuasive evidence demonstrates that treatment for the Veteran's service-connected atopic dermatitis did not substantially or materially contributed to his death, that his sinus cancer did not began in service, and that his sinus cancer was not in any way related to his service.  Therefore, service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


